  8:17-cr-00336-RFR-SMB Doc # 208 Filed: 08/20/21 Page 1 of 1 - Page ID # 682




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                                8:17CR336

      vs.
                                                              ORDER
COLTER KEFFER,

                   Defendant.


       IT IS ORDERED that Michael J. Wilson is appointed as attorney of record for the
above-named defendant in this matter and shall forthwith file an appearance in this
matter.

       IT IS FURTHER ORDERED that the Federal Public Defender’s Office shall
forthwith provide counsel with a draft appointment order (CJA Form 20) bearing the
name and other identifying information of the CJA Panel attorney identified in
accordance with the Criminal Justice Act Plan for this district.

      IT IS FURTHER ORDERED that the Clerk shall provide a copy of this order to
the Federal Public Defender for the District of Nebraska and Michael J. Wilson.

      DATED this 20th day of August, 2021.

                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge
